                                                                             1   MICHAEL A. FREIMANN, ESQ. (admitted Pro Hac Vice)
                                                                                 MARTINE T. WELLS, ESQ. (admitted Pro Hac Vice)
                                                                             2   BROWNSTEIN HYATT FARBER SCHRECK, LLP
                                                                                 410 17th Street, Suite 2200
                                                                             3   Denver, CO 80202
                                                                                 Telephone: 303.223.1100
                                                                             4   Facsimile: 303.223.1111
                                                                                 mfreimann@bhfs.com
                                                                             5   mwells@bhfs.com

                                                                             6   TRAVIS F. CHANCE, ESQ., Nevada Bar No. 13800
                                                                                 BROWNSTEIN HYATT FARBER SCHRECK, LLP
                                                                             7   100 North City Parkway, Suite 1600
                                                                                 Las Vegas, NV 89106-4614
                                                                             8
                                                                                 Telephone: 702.382.2101
                                                                             9   Facsimile: 702.382.8135
                                                                                 tchance@bhfs.com
                                                                            10
BROWNSTEIN HYATT FARBER SCHRECK, LLP




                                                                                                              UNITED STATES DISTRICT COURT
                                                                            11
                                                                                                                     DISTRICT OF NEVADA
                                       100 North City Parkway, Suite 1600
                                           Las Vegas, NV 89106-4614




                                                                            12
                                                                                 SHAWN JAFFEE and DEREK KRITZ,                    CASE NO.: 2:19-cv-00644-APG-NJK
                                                 702.382.2101




                                                                            13   individually and on behalf of all others
                                                                                 similarly situated,
                                                                            14
                                                                                                Plaintiffs,                       STIPULATION AND REQUEST TO
                                                                            15                                                    CONTINUE CONSOLIDATED HEARING
                                                                                 v.                                               ON PENDING MOTIONS
                                                                            16
                                                                                 WYNN LAS VEGAS, LLC a Nevada
                                                                            17   domestic limited-liability company,              (First Request)
                                                                                 EMPLOYEE(S)/AGENT(S) DOES 1-10;
                                                                            18   and ROE CORPORATIONS 11-20,
                                                                                 inclusive,
                                                                            19

                                                                            20                       Defendant.

                                                                            21   The parties, by and through their respective counsel of record, stipulate and request that the Court

                                                                            22   vacate the consolidated motion hearing currently set for December 30, 2019 and continue said

                                                                            23   hearing to January 15, 2020 at 2:00 p.m. In support of this Stipulation and Request, the parties

                                                                            24   state as follows:

                                                                            25   1.       On December 19, 2019, the Court set a consolidated hearing on pending motions

                                                                            26   regarding tip pooling for three cases, 2:13-cv-0580 (Norsoph v. Riverside Resort and Casino,

                                                                            27
                                                                            28
                                                                                                                                  1
                                                                                 20100066.1
                                                                             1   Inc.), 2:16-cv-2697 (Carter v. Wynn Las Vegas, LLC), and 2:19-cv-0644 (Jaffee v. Wynn Las

                                                                             2   Vegas, LLC), for December 30, 2019.

                                                                             3   2.       Counsel for Defendant in Norsoph v. Riverside Resort and Casino, Inc. is attending an

                                                                             4   Early Neutral Evaluation on December 30, 2019. Counsel for Defendant in Carter v. Wynn Las

                                                                             5   Vegas, LLC is out of state on December 30, 2019 due to pre-planned travel. Counsel for Plaintiff

                                                                             6   in Norsoph v. Riverside Resort and Casino, Inc. is also away on that date.

                                                                             7   3.       In an effort to maintain the efficiency sought by the Court in consolidating the hearings,

                                                                             8   counsel for Defendant in Carter v. Wynn Las Vegas requested the availability of counsel for

                                                                             9   Plaintiff in Carter v. Wynn Las Vegas and counsel for both parties in Jaffee v. Wynn Las Vegas,

                                                                            10   LLC. While counsel for the other parties were available on December 30, 2019, they agreed to
BROWNSTEIN HYATT FARBER SCHRECK, LLP




                                                                            11   continue the December 30, 2019 hearing to the next available date on the Court’s calendar in
                                       100 North City Parkway, Suite 1600
                                           Las Vegas, NV 89106-4614




                                                                            12   which all parties were available.
                                                 702.382.2101




                                                                            13   4.       Counsel for Defendant in Carter v. Wynn Las Vegas contacted the Courtroom

                                                                            14   Administrator, Ms. Melissa Johansen, to determine a new date on which the Court would be

                                                                            15   available for a hearing on the parties’ above-referenced motions. Ms. Johansen provided the date

                                                                            16   of January 15, 2020 at 2:00 p.m. as a proposed new hearing date.

                                                                            17   5.       This request to continue the December 30, 2019 consolidated motion hearing is not sought

                                                                            18   for any improper purpose or other reason of delay. Rather, it is sought only due to pre-existing

                                                                            19   scheduling conflicts for multiple parties’ counsel.

                                                                            20   6.       This is the first request to continue the December 30, 2019 consolidated motion hearing.

                                                                            21   ///

                                                                            22   ///

                                                                            23   ///

                                                                            24   ///

                                                                            25   ///

                                                                            26   ///

                                                                            27   ///

                                                                            28
                                                                                                                                   2
                                                                                 20100066.1
                                                                             1            WHEREFORE, the parties respectfully request that the Court vacate the current hearing

                                                                             2   date of December 30, 2019 and continue said hearing to January 15, 2020 at 2:00 p.m.

                                                                             3            DATED this 23rd day of December, 2019.

                                                                             4

                                                                             5   /s/Christian J. Gabroy                             /s/Martine T. Wells
                                                                                 CHRISTIAN J. GABROY, ESQ.                         MICHAEL A. FREIMANN, ESQ.
                                                                             6   KAINE M. MESSER, ESQ.                             (admitted Pro Hac Vice)
                                                                                                                                   MARTINE T. WELLS, ESQ.
                                                                             7   JON R. MOWER, ESQ.                                (admitted Pro Hac Vice)
                                                                                 THEODORA ORINGHER PC                              TRAVIS F. CHANCE, ESQ.
                                                                             8
                                                                                 Attorneys for Plaintiffs                           Attorneys for Defendant Wynn Las Vegas, LLC
                                                                             9
                                                                            10
BROWNSTEIN HYATT FARBER SCHRECK, LLP




                                                                            11                                                IT IS SO ORDERED.
                                       100 North City Parkway, Suite 1600
                                           Las Vegas, NV 89106-4614




                                                                            12                                                ____________________________________
                                                 702.382.2101




                                                                                                                              UNITED STATES DISTRICT JUDGE
                                                                            13

                                                                            14                                                        December 27, 2019
                                                                                                                              Dated ________________________________

                                                                            15

                                                                            16

                                                                            17

                                                                            18

                                                                            19

                                                                            20

                                                                            21

                                                                            22

                                                                            23

                                                                            24

                                                                            25

                                                                            26
                                                                            27
                                                                            28
                                                                                                                                3
                                                                                 20100066.1
